Title: John Paul Jones to Benjamin Franklin and John Adams, 9 December 1778
From: Jones, John Paul
To: Adams, John,Franklin, Benjamin


     
      Gentlemen
      L’Orient Decr. 9th 1778
     
     I have the honor to inform you that this day Arrived here a Virginia Pilot boat from Boston in 23 days. The master reports—that Comte Destaing had saild from thence a fortnight before on a Secret destination—that the Summerset was lost on Cape Cod, the materials saved and the Crew Prisoners—that the Providence, Boston, and Ranger were Arrived having taken two or three Merchant Vessels—That the Enemy were embarking their Stores and provision at N. York—That the Raleigh was chaced ashore to the Eastward of Boston, the Crew made Prisoners and the Ship got off by the Enemy—that it was reported that three of Byrons Fleet were ashore on Nantucket Shoals, and that Barbados and Granadoes &ca. were taken.
     I have the honor to be, with due esteem & respect Gentlemen, your most Obedient and very humble Servant
     
      Jno P Jones
     
    